Citation Nr: 1025421	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities.  

2.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as secondary to 
service-connected diabetes mellitus or as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to June 
1966.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the St. Petersburg, Florida, Department 
of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript of this hearing is 
associated with the claims file.  In April 2010, the Veteran 
submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2009).

The Board notes that the RO reopened the Veteran's claim and 
decided it on the merits.  However, despite the determination 
reached by the RO, the Board must find new and material evidence 
in order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The issue of entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to service-connected diabetes mellitus or as a result 
of exposure to herbicides is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The May 2005 rating decision that denied service connection 
for peripheral neuropathy of the bilateral lower extremities was 
not appealed and is final.

2.  Some of the evidence received since that May 2005 rating 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor redundant, 
relates to unestablished facts necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim for service connection for peripheral neuropathy of the 
bilateral lower extremities.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of entitlement to service connection for peripheral neuropathy of 
the bilateral lower extremities.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to reopen the claim for 
service connection for peripheral neuropathy of the bilateral 
lower extremities and the need to remand the claim on the merits 
for additional evidence, the Board finds that no discussion of 
VCAA compliance is necessary at this time.

Analysis

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) 
(holding that the "presumption of credibility" doctrine 
continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for peripheral neuropathy of the bilateral 
lower extremities was previously denied by rating decision in May 
2005.  The claim was denied because there was no evidence showing 
that peripheral neuropathy was incurred in or aggravated by 
military service, and because service-connection was not in 
effect for diabetes mellitus, precluding an award on a secondary 
basis.  The Veteran did not appeal this decision and it became 
final.  

The evidence received subsequent to the May 2005 rating decision 
includes resulted in a grant of service connection for diabetes 
mellitus.  The Veteran has also submitted a March 2010 VA 
treatment note indicating that he has peripheral neuropathy 
caused by or as a result from diabetes mellitus.  

Presuming the credibility of the evidence for the sole purpose of 
determining whether new and material evidence has been received, 
the Board finds that the new evidence relates to unestablished 
facts and raises a reasonable possibility of substantiating the 
claim.  Thus, such evidence is new and material, and the claim 
for service connection for peripheral neuropathy of the bilateral 
lower extremities is reopened.


ORDER

New and material evidence having been received the claim of 
entitlement to service connection for peripheral neuropathy of 
the bilateral lower extremities is reopened.


REMAND

While further delay is regrettable, the Board has determined that 
further development is required prior to adjudicating the 
Veteran's claim for service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as secondary to 
service-connected diabetes mellitus or as a result of exposure to 
herbicides.

Of record is a December 2006 VA compensation and pension 
examination report and a March 2010 VA treatment record, which 
both address the alleged relationship between the Veteran's 
peripheral neuropathy of the bilateral lower extremities and his 
service-connected diabetes mellitus.  The former indicates that 
the peripheral neuropathy is not caused by diabetes, and the 
later reaches the opposite conclusion.  Neither address whether 
the Veteran's peripheral neuropathy is aggravated by diabetes or 
whether the peripheral neuropathy began during the Veteran's 
service; that is, whether peripheral neuropathy is directly 
related to service (at the Veteran's hearing he reported 
experiencing a burning sensation, as well as a pins and needles 
sensation, in his feet beginning during service).  An opinion 
addressing such points is are necessary before a final decision 
can be rendered in this case.  Thus, the claim is remanded so 
that the Veteran can be afforded the opportunity to report to a 
VA examination to determine the nature and etiology of the 
peripheral neuropathy of his bilateral lower extremities.  
Specific instructions to the examiner are detailed below.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the VA 
Medical Center in Tampa, Florida, and the 
Brooksville VA Community Based Outpatient 
Clinic dating since January 2007.

2.  Schedule the Veteran for a VA 
neurological examination to determine the 
nature of any peripheral neuropathy of the 
bilateral lower extremities, and to obtain an 
opinion as to whether such is possibly 
related to service or service-connected 
diabetes mellitus.  The claims folder should 
be made available to and be reviewed by the 
examiner in conjunction with the examination.  
All necessary tests should be conducted and 
the results reported. 

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
peripheral neuropathy (1) arose during 
service or is otherwise related to service, 
(2) is caused by or the result of diabetes 
mellitus, or (3) is aggravated (permanently 
made worse) by diabetes mellitus.  In the 
case of aggravation, the examiner should 
quantify the baseline level if disability.  
If such cannot reasonably be done, this 
should be so stated in the examination 
report.

A rationale for all opinions expressed should 
be provided.  The examiner is asked to 
consider the Veteran's assertions along with 
the service treatment records, the December 
2006 VA examination report, the March 2010 VA 
podiatry follow-up clinical note and 
addendum, and any additional pertinent 
medical treatment records, if available.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


